Per Curiam.
We are of the opinion that the application was not made in good faith. The complaint is very simple and covers but two and a half pages of the record. The failure to evidence good faith is shown in part by the notice of motion for the examination which contains 270 items, many of which are clearly without the slightest merit.
The order should be affirmed, with twenty dollars costs and disbursements.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.; Finch, P. J., and Untermyer, J., dissent and vote for modification.